Citation Nr: 0631143	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right arm disability.

2.  Entitlement to service connection for loss of vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held in February 2006, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
right arm disability.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An eye injury was not shown during service and the record 
contains no indication that the veteran has a current eye 
disability, not of a congenital or developmental nature, 
which is related to his active service or any incident 
therein, including a claimed eye injury.  



CONCLUSION OF LAW

Loss of vision was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a February 2001 letter issued prior to the 
rating decision on appeal, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim of service connection, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
identify any additional evidence in support of his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This information was reiterated in a March 2002 VCAA letter 
to the veteran.  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

In that regard, the Board notes that Dingess/Hartmann element 
(1) has been met.  The veteran was fully apprised of elements 
(2) and (3) in the February 2001 and March 2002 VCAA letters.  
Although the veteran has not been advised of elements (4) and 
(5), such matters are not at issue, because service 
connection has been denied.  Therefore, any failure in the 
Dingess/Hartmann notification elements regarding effective 
date and disability rating is harmless error.  Again, neither 
the veteran nor his representative has argued otherwise.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

Here, the Board notes that the veteran claims that he was 
treated in 1976 for an eye injury at Fort Leonard Wood, and 
in 1978 for a right arm injury at Fort Meade.  The veteran's 
service medical records are entirely negative for records of 
such treatment.  Thus, the RO has also contacted the National 
Personnel Records Center, as well as both Fort Leonard Wood 
and Fort Meade.  All of these facilities, however, have 
unambiguously advised the RO that no additional records 
pertaining to the veteran were on file.  Based on the RO's 
efforts and the responses from the service department, the 
Board finds that it is reasonably certain that any additional 
service medical records are not available and that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

The Board further finds that a VA medical examination is not 
necessary.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  Under the VCAA, an examination or 
opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2006).

As set forth in more detail below, the service medical 
records are entirely negative for any indication of an eye 
disability, other than refractive error, or an injury to the 
eyes.  Additionally, the Board finds that the record contains 
no indication that the veteran has a current eye disability, 
not of a congenital nature, associated with his active 
service or any event therein.  Absent such evidence, another 
VA medical examination is not necessary.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Factual Background

The veteran's service medical records are negative for 
complaints or findings of injuries to the eyes.  At his 
September 1979 military separation medical examination, the 
veteran reported that sometimes his eye couldn't stand the 
light.  On clinical evaluation, however, the veteran's eyes 
were normal.  His uncorrected visual acuity for distant and 
near vision was 20/20 on the right and 20/25 on the left.  

In April 1994, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
residuals of a contusion of the right arm.  The veteran's 
application is negative for any mention of visual loss or of 
an eye injury during service, as is medical evidence obtained 
in connection with that claim.  

In February 1999, the veteran submitted a claim of service 
connection for visual problems, stating that he first 
developed visual problems in 1976, while in basic training.  
He explained that he had been treated in 1976 for an eye 
injury at Fort Leonard Wood.

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from May 1998 to October 2001.  These 
records show that the veteran was treated for numerous 
conditions, including hepatitis C, renal insufficiency, 
obesity, hypertension, and gout.  With respect to his eyes, 
these records show that in July 1999, the veteran sought 
treatment for blurry vision when reading and a headache in 
bright sunlight.  After examining the veteran, the diagnoses 
included presbyopia.  In October 2001, the veteran was seen 
in the eye clinic.  He reported blurry vision while reading.  
He was given new glasses and his corrected visual acuity was 
noted to be 20/20.  

In February 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  He indicated that 
he first started noticing problems with his vision during 
service after a rifle backfired in his face during basic 
training.  He testified that he sought treatment at the 
hospital, but was advised that there was no damage.  He 
indicated that, nonetheless, he thereafter experienced blurry 
vision and was advised that "maybe it was just an irritation 
of the pellets that was, that was in there but they washed 
out."  Transcript at page 8.  The veteran indicated that he 
continued to experience loss of visual acuity in that he was 
having problems reading and focusing on small objects.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

Analysis

The veteran claims that service connection for loss of vision 
is warranted as he sustained an injury to his eyes in service 
after a rifle backfired.  He states that as a result of that 
injury, he experiences blurry vision, particularly while 
reading print or focusing on close objects.

Generally speaking, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the record in this case indicates that none of 
the required elements has been met.  With respect to element 
(1), current disability, the record shows that the veteran 
has been diagnosed as having presbyopia.  However, presbyopia 
is a type of refractive error, "a visual condition that 
becomes apparent especially in middle age and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 64 
(1992).  As noted, refractive error of the eyes is not a 
disability within the meaning of applicable regulations 
providing for payment of VA disability compensation benefits.  
38 C.F.R. §§ 3.303, 4.9 (2006).  The record is otherwise 
negative for a disability of the eyes.

With respect to element (2), in-service disease or injury, 
the Board notes that the veteran's service medical records 
are entirely negative for notations of an eye injury or 
disability, other than of a congenital nature, during 
service.  While the veteran reported sensitivity to light at 
his military separation medical examination in September 
1979, his eyes were normal on clinical evaluation, other than 
a slight refractive error.

Finally, with respect to element (3), the Board notes that 
the record is entirely negative for any competent medical 
evidence of a causal relationship between any current eye 
disability, not of a congenital or developmental nature, and 
the veteran's active service or any incident therein, 
including any claimed in-service eye injury.  

While the Board has considered the veteran's contentions to 
the effect that he currently has loss of vision due to an in-
service eye injury, as the record does not establish that he 
possesses a recognized degree of medical knowledge, he lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, absent evidence of an eye injury or disability 
during service, and absent evidence of a current eye 
disability, not of a congenital nature, which is related to 
the veteran's service or any incident therein, service 
connection for an eye disability, including loss of vision, 
is not warranted.  


ORDER

Entitlement to service connection for loss of vision is 
denied.  



REMAND

The veteran also seeks service connection for a right arm 
disability.  A review of the record, however, indicates that 
this claim was previously denied in an unappealed July 1994 
rating decision.  That decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If new and material evidence is received, 
however, the claim may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 3.156(a) (2006).

As set forth above, under the VCAA, VA has a duty to notify a 
claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  While the RO 
has provided the veteran with a VCAA letter advising him of 
the elements necessary to establish a claim of service 
connection, the veteran has not yet been provided 
notification of the information and evidence necessary to 
reopen a previously denied claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen such as this one, 
VCAA notice must include an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial. 

Based on the nature of the claim at issue, and to ensure that 
all due process requirements have been met, a remand of this 
matter is necessary to ensure that VA has fulfilled its 
notification responsibilities to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to what 
constitutes new and material evidence to 
reopen the claim of service connection 
for a right arm disability, as outlined 
by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.  After the action above has been 
completed, the veteran should be afforded 
the opportunity to respond.  The RO 
should then reconsider the claim, 
reviewing the record in its entirety.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


